Citation Nr: 0812243	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-35 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right shoulder.

2.  Entitlement to service connection for a heart condition, 
to include coronary artery disease (CAD), mitral valve 
prolapse, tricuspid regurgitation, atrial fibrillation and 
aortic valve sclerosis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
December 1953 and had service in the United States Air Force 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In September 2003, the veteran filed claims of entitlement to 
service connection for varicose veins of the right and left 
lower extremity, adhesive bowel disease (ABD), right ankle 
pain, osteoarthritis of the right and left knee, stomach 
problems (to include peptic ulcer disease (PUD) and 
gastroesophageal reflux disease (GERD)), a heart condition, 
right shoulder rotator cuff tear and blepharitis of the left 
eye.  In the aforementioned March 2004 rating decision, the 
RO granted the veteran's claims for varicose veins, assigning 
a 10 percent disability rating for each extremity and ADB, 
assigning a 10 percent disability rating.  The remaining 
claims were denied.

In April 2004, the veteran filed a notice of disagreement 
with all of the aforementioned issues.  He was then provided 
with a statement of the case in September 2005 and he 
subsequently perfected his appeal in November 2005.  The 
Board notes that the November 2005 statement from the veteran 
was accepted in lieu of the VA-Form 9.  In the same 
statement, the veteran withdrew his claims of entitlement to 
increased ratings for varicose veins and ADB, as well as his 
claims of entitlement to service connection for a right ankle 
disability and right knee osteoporosis.

The veteran was also afforded a Decision Review Officer 
informal conference in November 2005.  The report of this 
proceeding has been associated with the veteran's claims 
file.  In April 2006, the veteran submitted a statement 
indicating that he wished to withdraw his claim of 
entitlement to service connection for stomach problems (to 
include PUD and GERD).

In September 2006, a rating decision increased the veteran's 
disability rating for varicose veins (from 10 to 20 percent 
disabling for both lower extremities), granted service 
connection for medial and lateral meniscus tear of the left 
knee (20 percent disabling), granted a separate 10 percent 
disability rating for degenerative joint disease (DJD) of the 
left knee, granted service connection for the partial rotator 
cuff tear and tendonitis of the right shoulder (40 percent 
disabling), granted service connection for benign paroxysmal 
arrhythmia (30 percent disabling) and granted service 
connection for chronic blepharitis of the left eye (10 
percent disabling).

As such, the veteran's appeal regarding the service 
connection claims for osteoarthritis of the left knee and 
chronic blepharitis of the left eye has been satisfied.  
Similarly, the withdrawn claims of entitlement to increased 
disability ratings for varicose veins and ADB and service 
connection claims for right ankle disability, right knee 
osteoarthritis and stomach problems (to include PUD and GERD) 
are no longer before the Board and will not be addressed 
further.


FINDINGS OF FACT

1.  The preponderance of the evidence does not support a 
finding that osteoarthritis of the right shoulder is the 
result of a disease or injury in service, nor did it become 
manifest to a degree of 10 percent or more within one year of 
discharge.

2.  The preponderance of the evidence does not support a 
finding that a heart condition, to include coronary artery 
disease, mitral valve prolapse, tricuspid regurgitation, 
atrial fibrillation and aortic valve sclerosis, is the result 
of a disease or injury in service, nor did it become manifest 
to a degree of 10 percent or more within one year of 
discharge.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the right shoulder was not incurred in 
or aggravated by active military service and may not be 
presumed to be related thereto.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  A heart condition, to include CAD, mitral valve prolapse, 
tricuspid regurgitation, atrial fibrillation and aortic valve 
sclerosis, was not incurred in or aggravated by active 
military service and may not be presumed to be related 
thereto.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his or her behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
addressed the statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to the initial adjudication of the veteran's claims, a 
letter dated in November 2003 addressed the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The November 2003 
letter informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-21.  

However, the November 2003 letter failed to provide notice of 
the fourth element, viz., that the claimant should provide 
any evidence relevant to the claims in his possession to VA.  
See Pelegrini II, supra.  Failure to provide pre-adjudicative 
notice of any of the four elements is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Id., at 17.  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 14; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The November 2003 letter 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claims.  
See Pelegrini II, at 120-21.  Accordingly, the Board 
concludes that the failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claims on the merits.  See Sanders, supra; see also 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

In March 2006, the veteran was provided with notice as to how 
VA determines disability ratings and effective dates, 
consistent with the holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran was also provided with 
a subsequent adjudication of his claims in October 2006.  Id.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  See veteran's statement, November 
2003.

The veteran was afforded VA medical examinations in February 
2004 and August 2006 to obtain opinions as to whether his 
osteoarthritis of the right shoulder and heart condition 
could be directly attributed to service.  Further examination 
or opinion is not needed on the aforementioned claims 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The veteran alleges that his current osteoarthritis of the 
right shoulder and his existing heart condition are the 
result of his time in service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis 
and/or a heart condition to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board notes that the veteran has already been granted 
service connection for a partial rotator cuff tear and 
tendonitis of the right shoulder and benign paroxysmal 
arrhythmia.  As these issues did not include osteoarthritis 
of the right shoulder and heart conditions, to include CAD, 
mitral valve prolapse, tricuspid regurgitation, atrial 
fibrillation and aortic valve sclerosis, these issues are the 
subject of this decision.

Review of the veteran's service medical records reveals that 
on May 7th, 1949, the veteran complained of chest pains.  See 
Standard Form (SF) 55D, May 7, 1949.  A chest x-ray revealed 
no cardiac enlargement with normal heart and lungs.  See 
radiographic report, May 25, 1949.  A second chest x-ray was 
taken several days later, again revealing normal heart and 
lungs.  See radiographic report, May 27, 1949.  The 
corresponding electrocardiogram (EKG) revealed sinus 
arrhythmia.  See EKG, May 31, 1949.  An undated medical 
summary indicated that no cardiac disease was found.  

In October 1950, the veteran complained of "pains in the 
heart" or "cramps in the heart."  Examination was normal 
and the veteran was diagnosed with cardiac neurosis.  See 
service medical record, October 10, 1950.  In November 1950, 
the veteran complained of chest pain for the past three 
weeks.  The veteran was diagnosed with intercostal neuritis.  
See service medical record, November 16, 1950.  The discharge 
and re-enlistment examination conducted in December 1950 was 
normal.  The veteran denied any illnesses, injuries or 
operations.  See SF 88, discharge and re-enlistment 
examination, December 29, 1950.  In July 1952, a routine 
chest x-ray was negative.  See radiographic report, July 9, 
1952.  In November 1953, the veteran complained of right 
shoulder pain radiating from his shoulder to his elbow.  He 
denied any history of injury, stating that the pain had come 
on suddenly while he was sitting in a chair.  There was 
slight pain on abduction but no pain on deep palpation and no 
tenderness.  X-rays of the right shoulder were negative and 
the veteran was diagnosed with peripheral neuritis.  The 
veteran was seen later in November and in December, 1953, 
with continuing diagnoses of peripheral neuritis.  See 
service medical records, November 3, 1953 to December 5, 
1953.

The service discharge examination in December 1953 noted the 
upper extremities and heart to be normal.  Peripheral 
neuritis of the left arm and shoulder in November 1953 was 
noted as normal with no residuals.  It was also noted that 
the veteran was hospitalized in May 1949, for questionable 
heart trouble though the subsequent heart examination and EKG 
were negative.  No cardiac pathology was found.  See SF 88, 
service discharge examination, December 28, 1953.  Upon 
enlistment into the Air Force Reserves, the medical 
examination noted normal heart and upper extremities.  It was 
noted that the veteran experienced palpitations of the heart, 
indicated occasionally in 1949, 1950 and 1951 after heavy 
drinking.  Mild pain was also diagnosed in the right shoulder 
in 1953, as neuritis by a local physician, which lasted six 
months.  The veteran reported that he did not currently 
suffer from right shoulder pain.  See U.S. Air Force Reserves 
enlistment examination, December 6, 1954.  The veteran 
reported that he suffered from heart palpitations.  He 
specifically denied suffering from a painful or trick 
shoulder or elbow.  See SF 89, U.S. Air Force Reserves 
enlistment examination, December 6, 1954.

The first evidence of record addressing a right shoulder 
disability was dated in 1990.  Reports from the Fine-Lando 
Clinic indicated the veteran had an x-ray of the right 
shoulder, which revealed no evidence of a fracture, 
dislocation or other bony abnormality.  The veteran's right 
shoulder was considered normal.  See Fine-Lando Clinic 
record, Ronald E. Grossman, M.D., October 19, 1990.  The 
first evidence of record demonstrating any cardiac difficulty 
was also noted in 1990.  An EKG was noted to be normal with a 
borderline slow rate.  The veteran was also given a Holter 
monitor for 24 hours, the results of which were premature 
atrial contractions with at least two runs of 
supraventricular tachycardia.  Other serious arrhythmias were 
not noted.  See Trinity Memorial Hospital records, April 23-
24, 1990.  An EKG report in March 1991 noted that IV 
conduction was in the upper limits and the tracing was 
basically normal.  See Trinity Memorial Hospital records, 
March 15, 1991.  In July 1991, the veteran participated in a 
treadmill test due to reported chest pain and palpitations.  
EKG results were "probably normal."  See Trinity Memorial 
Hospital records, July 24, 1991.  The subsequent nuclear 
cardiac stress Thallium study revealed findings consistent 
with an area of reversible ischemia involving the apical 
inferior aspect of the left ventricular wall.  Incidentally, 
the previous Thallium stress cardiac study dated August 12, 
1985, was considered to be within normal limits (1985 stress 
test not of record.)  See Trinity Memorial Hospital records, 
July 25, 1991.

In August 1991, the veteran was seen for evaluation of chest 
pain and palpitations.  The veteran reported a history of 
palpitations (probably due to supraventricular tachycardia 
(SVT)) for the prior year and a half.  Past history included 
hiatal hernia and PUD but no other major medical problems 
were noted.  The veteran was ultimately diagnosed with 
possible CAD with anginal syndrome, SVT of a paroxysmal 
nature and sinus rhythm function class II.  See private 
medical record, Eddy D. Co, M.D., August 1, 1991.  The 
subsequent chest x-ray was normal.  See Trinity Memorial 
Hospital record, August 4, 1991.  The veteran then underwent 
a heart catheterization.  The clinical impression was CAD 
with anginal syndrome.  See Trinity Memorial Hospital, 
Diagnostic Heart Catheterization Report, August 5, 1991.  
Later in August 1991, the veteran was again seen with 
complaints of chest pain.  See Trinity Memorial Hospital 
record, August 21, 1991.

A chest x-ray performed in December 1992 revealed the heart, 
lungs and mediastinum to be normal.  See Trinity Memorial 
Hospital record, December 16, 1992.  Contrary to the 1995 
test results, the November 1996 nuclear medicine myocardial 
perfusion testing revealed a normal myocardial perfusion scan 
with no evidence of reversible ischemia or myocardial 
infarction.  See Trinity Memorial Hospital record, November 
6, 1996.  In May 1999, the veteran was seen by J.P. Carroll, 
M.D., at the Aurora Medical Clinic.  Dr. Carroll noted that 
the veteran participated in a stress test, which had 
associated neck pain, suggestive of angina, with ST wave 
depression that was nondiagnostic.  The veteran was noted to 
be relatively asymptomatic, although he complained of 
continuous chest pain.  See Aurora Medical Clinic record, 
J.P. Carroll, M.D., May 17, 1999.  In June 1999, Dr. Carroll 
indicated that the veteran was not a candidate for heart 
catheterization.  The assessment was heart palpitations.  See 
Medical Clinic record, J.P. Carroll, M.D., June 15, 1999.

In August 2002, the veteran reported exquisite pain to the 
right shoulder; later diagnosed as presumed calcific 
tendonitis.  He was subsequently scheduled for magnetic 
resonance imaging (MRI) of the right shoulder.  The 
impression included the following: mild osteoarthritic 
changes of the acromioclavicular joint; edema and 
inflammatory changes involving the rotator cuff insertion and 
underlying subcortical bone, i.e. tendinopathy; an early or 
mild tear/abrasion of the articular surface at the rotator 
cuff; and mild subacromial subdeltoid bursitis.  See Kenosha 
Open MRI, MRI of the right shoulder, August 23, 2002.

In October 2003, Dr. Carroll diagnosed the veteran with 
mitral regurgitation.  See Aurora Medical Clinic record, 
October 27, 2003.  Also in October 2003, the veteran was 
given a Holter monitor for 24 hours, based on the veteran's 
complaints of chest pain, erratic heartbeat and dizziness.  
After the 24-hour recording period, the impression was a 
normal sinus tachycardia and a short run of atrial bigeminy.  
See Aurora Medical Clinic, Holter monitor report, October 30, 
2003.  In December 2003, an EKG noted mild aortic 
regurgitation.  See VA Medical Center (VAMC) treatment 
records, EKG, December 2, 2003.  In June 2005, the veteran 
had an EKG and underwent a stress test.  The results 
indicated no dysrhythmias or angina.  The EKG was considered 
negative.  See VAMC treatment record, EKG and stress test, 
June 23, 2005.

During January and February of 2006, the veteran was treated 
by the Aurora Medical Clinic and St. Luke's Hospital.  In 
February 2006, an EKG revealed mitral calcification, aortic 
valve stenosis and preserved ventricular function.  A left 
heart catheterization was performed with coronary angiography 
and left ventriculography.  Based on these results, the 
veteran had surgery for a two-vessel bypass.

Review of all of the aforementioned medical evidence has 
established that the veteran expressed complaints of heart 
and right shoulder problems in service and that he has 
current diagnoses of these disabilities.  However, the 
evidence fails to provide a positive medical nexus linking 
his heart and right shoulder disabilities to service.  See 
Hickson, supra.  The Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In the present 
case, the Board finds the VA medical opinions of 2004 and 
2006 to be the only medical evidence of record to address the 
questions of medical nexus.

In February 2004, the veteran was afforded a VA heart 
examination.  The examiner essentially repeated all of the 
medical history summarized above.  The examiner diagnosed the 
veteran with CAD with stable angina and paroxysmal SVT.  The 
examiner opined there was no evidence suggestive of mitral 
valve prolapse.  During the veteran's military service, he 
was seen for vague complaints of palpitations with chest 
pain, but no cardiac origin was determined.  The examiner 
noted that according to medical literature, many factors can 
cause palpitations such as: smoking, caffeine, alcohol use, 
stress, anxiety or cardiac arrhythmias.  The veteran was a 
smoker at the time his palpitations began and according to 
his Reserve enlistment physical examination in December 1954, 
the history of palpitations occurred at times of "heavy 
drinking."  The examiner concluded that since the veteran 
was not diagnosed with paroxysmal SVT until 1989 (more than 
30 years after discharge from service); his current heart 
condition was not likely related to the symptoms and 
treatment shown in service.  See VA examination report, 
February 11, 2004.

The February 2004 VA joints examination recounted the 
veteran's right shoulder treatment in service, as detailed 
above.  The veteran reported that in the early 1970s, he 
suffered a right clavicle fracture while ice-skating.  He 
reported the fracture healed well and he did not have 
physical therapy.  In 1996, after digging a hole in his 
backyard, the veteran developed pain in the right shoulder.  
The veteran stated that he used a heating pad and the pain 
subsided.  He reports that since 1996, he has not been able 
to move his right shoulder by itself, requiring him to use 
the left hand to move the right shoulder.  In 2002, as noted 
above, he was diagnosed with a right rotator cuff tear.

The examiner found the veteran's right shoulder pain to be 
located anteriorly.  It was an uncomfortable, intense, aching 
pain at the beginning of a flare-up that later diminished.  
Pressure and motion aggravated this pain.  Upon physical 
examination, the right biceps muscle had a ruptured biceps 
tendon residual, though there was no heat or swelling of the 
shoulder joint.  X-rays revealed an old, healed fracture 
deformity to the right mid clavicle and there was a 
suggestion of minor osteoarthritis in both shoulders.  In 
conclusion, the examiner opined that the veteran's gleno-
humeral joints were normal and acromio-humeral head distance 
was slightly decreased bilaterally.  The examiner found the 
veteran to have minor degenerative changes (osteoarthritis) 
in both shoulders, equally.  The right shoulder did not have 
advanced osteoarthritis.  The service-connected neuritis did 
not have any effect on the presence of osteoarthritis of the 
right shoulder.  See VA joints examination, February 10, 
2004.

In September 2006, the veteran was afforded additional VA 
examinations.  During the VA heart examination, again, the 
examiner provided a summary of the information noted above.  
The examiner concluded that the veteran suffered from benign 
paroxysmal arrhythmias, with onset during service and 
arteriosclerotic heart disease status post coronary artery 
bypass grafting, which was not service related.  The examiner 
noted that atrial fibrillation, multiform and couplet PVSs 
were now resolved.  See VA examination report, September 12, 
2006.  The Board notes that the diagnosed benign paroxysmal 
arrhythmias are the subject of a separate RO decision, in 
which service connection was granted.

During the September 2006 VA joints examination, the veteran 
indicated that his right shoulder had pain intensity of five 
to six on a scale of one to 10 and was weak and stiff.  
During flare-ups, his pain was reported as eight or nine and 
he would not move his shoulder during those times.  The 
veteran reported no surgery or dislocation of the right 
shoulder and there were no constitutional symptoms.  He 
reported that this condition affected his daily activities; 
he was forced to do many activities with his left hand and 
arm.  Examination of the right shoulder revealed tenderness 
to palpation at the right biceps tendon.  There was more 
diffuse tenderness to palpation superior and posterior of the 
right shoulder.  Muscle atrophy was noted about the right 
shoulder.  The examiner concluded that the diagnoses of 
tendonitis and rotator cuff injury were at least as likely as 
not related to the veteran's in-service injury.  (This is the 
subject of a separate RO grant of service connection.)  DJD 
of the right shoulder was not related to the rotator cuff 
injury, as it was present in both shoulders.  See VA 
examination report, August 31, 2006.

The Board also notes the veteran's claim that mitral valve 
prolapse is related to his time in service.  However, the 
veteran has not been diagnosed with this condition.  In order 
to be considered for service connection, a claimant must 
first have a disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists).  In the absence of diagnosed 
mitral valve prolapse, service connection may not be granted.  
See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

The only remaining evidence in support of the veteran's 
claims is lay statements alleging that the veteran's current 
heart and right shoulder disabilities are related to service.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss what he remembers from service.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

The Board acknowledges the lay statements of H.S., submitted 
by the veteran, indicating that contrary to the veteran's 
separation examination, he was not a heavy drinker in 
service.  The Board finds this testimony to be credible; 
however, it does not alter the outcome of the veteran's 
claims.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest heart and right 
shoulder complaints, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claims that the veteran had injuries or diseases in 
service, which resulted in chronic disabilities or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing heart 
and right shoulder complaints, symptoms, or findings for over 
30 years between the period of active duty and the medical 
reports dated in 1990 is itself evidence which tends to show 
that these disabilities did not have their onset in service 
or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The evidence of record fails to show the veteran's current 
heart condition and osteoarthritis of the right shoulder to a 
compensable degree within one year of discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309 (2007).  Based on the VA 
medical opinions in 2004 and 2006, there is no medical 
evidence that the veteran's current heart condition and 
osteoarthritis of the right shoulder are related to his time 
in service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's 
claims that his current heart and right shoulder disabilities 
are related to service.  There is not an approximate balance 
of evidence.  


ORDER

Entitlement to service connection for osteoarthritis of the 
right shoulder is denied.

Entitlement to service connection for a heart condition, to 
include coronary artery disease (CAD), mitral valve prolapse, 
tricuspid regurgitation, atrial fibrillation and aortic valve 
sclerosis, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


